DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the United Kingdom on 04/12/2018, 04/13/2018, and 07/20/2018. It is noted, however, that applicant has not filed a certified copy of the GB1806068.1, 1806121.8, and 1811932.1 applications as required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “13” has been used to designate both a wall (see Fig. 3) and openings in slat elements (see Fig. 5b and 5c).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 

(2) Page 8 states that Fig. 7b shows floor 26. However, Fig. 7b does not show floor 26, but instead shows various horizontal cross-sectional shapes of the booth structure.
Appropriate correction is required.

Claim Objections
Claim 12 is objected to because of the following informalities:  The preamble of claim 12 recites “A booth in accordance with claim 11;” however, claim 11 is directed to a kit of parts.  
Claim 15 is objected to because of the following informalities: Claim 15 contains a typographical error in reciting “arrangeable to attach to adjacently attach….”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2013/0118092 to Kramer (“Kramer”).
Regarding claim 1, Kramer discloses a booth structure comprising: a roof 20; a floor 18; and a plurality of slat elements 214 that when stacked together form at least one wall of an enclosure; wherein the slat elements are pre-shaped and stackable in a predefined order to form a door frame 22 for the enclosure; wherein each slat element comprises at least one 
Regarding claim 2, Kramer discloses that the slat elements comprise widened corner sections forming stackable surfaces (Fig. 12 shows widened lower corner).
Regarding claim 9, Kramer discloses that pre-shaped slat elements when stacked form a window frame 24 for the enclosure.
Regarding claim 10, Kramer discloses that the booth is disassembleable into at least two parts.
Regarding claim 11, Kramer discloses a kit of parts comprising a plurality of pre-shaped slat elements which when assembled form the booth of claim 1.
Regarding claim 12, Kramer discloses that the assembled booth is disassembleable into the kit of parts.
Regarding claim 13, Kramer discloses that the enclosure once assembled is generally rectangular.

Claim(s) 1-6 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,250,022 to Paz (“Paz”).
Regarding claim 1, Paz (Fig. 11) discloses a booth structure comprising: a roof 38; a floor 32; and a plurality of slat elements 34 that when stacked together form at least one wall of an enclosure; wherein the slat elements are pre-shaped and stackable in a predefined order to form a door frame (portion surrounding opening for door 40) for the enclosure; wherein each slat element comprises at least one aperture 96A which when aligned with an aperture of a slat above and/or below form a duct within the wall or walls of the structure (when connector of Fig. 13A is used).
Regarding claim 2, Paz discloses that the slat elements comprise widened corner sections forming stackable surfaces (Fig. 11 shows enlarged corners 68 relative to the remainder of the bod of the slat).
Regarding claim 3, Paz discloses that the corner sections 86 of each slat provide structural columns for the enclosure.
Regarding claim 4, Paz discloses that the apertures are provided in the corner sections to provide a duct within at least one of the columns.
Regarding claim 5, Paz discloses that the booth has an air inlet aperture (aperture creating upper lower opening into the hollow channel 68) which provides a passage of outside air into the duct.
Regarding claim 6, Paz discloses that the booth has an air outlet aperture (aperture creating upper opening into the hollow channel 68) inside the enclosure which provides a passage of air from the duct into the enclosure.
Regarding claim 10, Paz discloses that the booth is disassembleable into at least two parts.
Regarding claim 11, Paz discloses a kit of parts comprising a plurality of pre-shaped slat elements which when assembled form the booth of claim 1.
Regarding claim 12, Paz discloses that the assembled booth is disassembleable1 into the kit of parts.
Regarding claim 13, Paz discloses that the enclosure once assembled is generally rectangular.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7, 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paz in view of U.S. Patent No. 6,802,158 to Greene (“Greene”).
Regarding claims 7, 8, and 14, Paz does not disclose pre-shaped slat elements that when stacked form a table or seat with the enclosure.
Greene discloses an enclosure with a pre-shaped slat that forms a horizontal surface 182 capable to function as a staged seat or table with the enclosure. All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results of providing more usable work or storage surfaces would be expected.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kramer in view of U.S. Patent No. 8,973,335 to Wilson (“Wilson”).
Regarding claim 15, Kramer does not disclose that the booths are arrangeable to attach to adjacently attach to each other to form multiple booth formations.
Wilson discloses an enclosure wherein the closures are arrangeable to attach to adjacently attach to each other to form multiple booth formations depending on the need of an end user. All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/            Primary Examiner, Art Unit 3633